IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
Plaintiff, .
v. Case No. 12-cv-271-wmc
PAUL KAST,

Defendant,
and

QUARTZ HEALTH SOLUTIONS, INC.

Garnishee Defendant.

 

ORDER TERMINATING GARNISHMENT

 

Upon the motion of the United States of America requesting termination of the -
garnishment in the above-entitled matter based on defendant's compromise payment of
$44,081.57,

IT IS HEREBY ORDERED that the garnishment be terminated and the garnishee

defendant be released from any further obligation in this case.

Entered this Dang day of January, 2020.

BY THE COURT:

VIAMM. CONLEY’
f ited States District ve

    
   

 

 

 
